          Case: 4:20-cv-00211-DAS Doc #: 8 Filed: 04/16/21 1 of 3 PageID #: 25




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

DAROSKY DERRELL FORD                                                                         PLAINTIFF

v.                                                                                  No. 4:20CV211-DAS

MDOC, ET AL.                                                                             DEFENDANTS


                                     MEMORANDUM OPINION

        This matter comes before the court on the pro se prisoner complaint of Darosky Derrell Ford,

who challenges the conditions of his confinement under 42 U.S.C. § 1983. For the purposes of the

Prison Litigation Reform Act, the court notes that the plaintiff was incarcerated when he filed this suit.

The plaintiff has brought the instant case under 42 U.S.C. § 1983, which provides a federal cause of

action against “[e]very person” who under color of state authority causes the “deprivation of any

rights, privileges, or immunities secured by the Constitution and laws.” 42 U.S.C. § 1983. The

plaintiff alleges that he was wrongly found guilty for a prison rule violation that he did not commit.

For the reasons set forth below, the instant case will be dismissed with prejudice for failure to state a

claim upon which relief could be granted.

                                           Factual Allegations

        On July 22, 2020, an inmate was assaulted and killed at the South Mississippi Correctional

Institution (“SMCI”), Area 2, A-2, B-Zone. The plaintiff was housed in SMCI on A-Zone (not B-

Zone) in that unit at the time. On July 28, 2020, CID investigators questioned him about the incident,

and the next day he was transported to the Mississippi State Penitentiary. He received a Rule

Violation Report on August 19, 2020, charging him with the assault. He was found guilty of the

infraction on August 28, 2020; his punishment was 30 days’ loss of all privileges and recommendation

for reclassification. The plaintiff appealed the guilty finding the same day. On October 24, 2020, his
          Case: 4:20-cv-00211-DAS Doc #: 8 Filed: 04/16/21 2 of 3 PageID #: 26




appeal was denied. As a result of the recommendation, he lost privileges for 30 days and was placed

in long-term administrative segregation, where he remains.

                                  Due Process in the Prison Context

        Mr. Ford’s allegations must be dismissed for failure to state a claim upon which relief could

be granted. Under the ruling in Sandin v. Conner, 515 U.S. 472 (1995), the plaintiff has not set forth a

valid claim for violation of the Due Process Clause or any other constitutional protection. Though

        [s]tates may under certain circumstances create liberty interests which are protected by
        the Due Process Clause, . . . these interests will be generally limited to freedom from
        restraint which, while not exceeding the sentence in such an unexpected manner as to
        give rise to protection by the Due Process Clause of its own force . . . nonetheless
        imposes atypical and significant hardship on the inmate in relation to the ordinary
        incidents of prison life.
Id. 115 S. Ct. at 2300 (citations omitted). In Sandin, the discipline administered the prisoner was

confinement in isolation. The court found that this discipline fell “within the expected parameters of

the sentence imposed by a court of law,” and “did not present the type of atypical, significant

deprivation in which a State might conceivably create a liberty interest.” Id. at 2301 and 2300.

Therefore, neither the Due Process Clause itself nor State law or regulations gave rise to a liberty

interest providing the constitutional procedural protections afforded prisoners:

    (1) Advanced written notice of the claimed violation;
    (2) A written statement of the factfinders as to the evidence relied upon and the reasons for the
        disciplinary action taken;
    (3) The ability to call witnesses (which can be limited at the discretion of prison officials for
        security and other reasons);
    (4) The ability to present documentary evidence.

Wolff v. McDonnell, 418 U.S. 539, 563-567 (1974); see also Malchi v. Thaler, 211 F.3d 953, 958 (5th

Cir. 2000) (holding prisoner’s thirty-day loss of commissary privileges and cell restriction due to

disciplinary action failed to give rise to due process claim).


                                                   -2-
          Case: 4:20-cv-00211-DAS Doc #: 8 Filed: 04/16/21 3 of 3 PageID #: 27




        In the present case, the plaintiff’s punishment was 30 days’ loss of privileges and

recommendation for reclassification (leaving the final decision on classification to prison

adminstrators). Such punishment clearly falls “within the expected parameters of the sentence

imposed by a court of law,” id. at 2301, and “did not present the type of atypical, significant

deprivation in which a State might conceivably create a liberty interest.” Id. As such, the plaintiff’s

allegations regarding violation of his right to due process are without merit, and they will be dismissed

for failure to state a claim upon which relief could be granted.

                                               Conclusion

        For the reasons set forth above, the instant case will be dismissed for failure to state a claim

upon which relief could be granted. A final judgment consistent with this memorandum opinion will

issue today.

        SO ORDERED, this, the 16th day of April, 2021.


                                                         /s/ David A. Sanders
                                                         DAVID A. SANDERS
                                                         UNITED STATES MAGISTRATE JUDGE




                                                   -3-
